 1
                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   BRYAN HARVEY HOLLOWAY,                 Case No. CV 17-7145 SVW (SS)

12                      Petitioner,

13          v.                                         JUDGMENT

14   KELLY SANTORO, Warden,

15                      Respondent.

16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20         IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed without prejudice.

22

23   DATED: July 15, 2019

24                                           STEPHEN V. WILSON
                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
